                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 ANGEL SUAREZ,                                     §
                                                   §
                                                   §
        Plaintiff,
                                                   §   Civil Action No. SA-18-CV-1237-XR
                                                   §
 v.
                                                   §
                                                   §
 IHEARTMEDIA + ENTERTAINMENT,
                                                   §
 INC.,
                                                   §
                                                   §
        Defendant.
                                                   §

             ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS

       On this date, the Court considered Defendant iHeartMedia’s Motion for Judgment on the

Pleadings. Docket no. 10. Plaintiff Angel Suarez, proceeding pro se, did not respond, but the Court

will consider all applicable filings to determine whether dismissal is warranted. After careful

consideration, the Court GRANTS Defendant’s motion and dismisses Plaintiff’s claims without

prejudice.

                                        BACKGROUND

       On November 2, 2018, Plaintiff filed his Original Petition in the 225th Judicial District

Court of Bexar County, Texas. Docket no. 1-2. He alleges he is “suing for monopoly practices

based on USA antitrust laws” and for not practicing “equal opportunity.” Id. He alleges Defendant

plays songs “from artists of their favorite record label and never play my songs on my album

‘Latino Supremacist.’” Id. Plaintiff alleges that fans have requested his songs and that he has sent

his songs to Defendant. Id. Because Defendant has not played his music, he alleges he has lost

profit opportunities and royalties and seeks $7,000,000 in damages and an order that Defendant

“play one of the Eastar record label songs.” Id.



                                                   1
        On November 28, Defendant removed to this Court. On December 21, Defendant filed its

Motion for Judgment on the Pleadings. Docket no. 10. Defendant argues that Plaintiff’s claim

“based on USA antitrust laws,” which must be construed as a claim under the Sherman Act or

Clayton Act, fails under either statute. Id. Further, Defendant seeks dismissal with prejudice

because Plaintiff could allege no viable antitrust claim even if allowed to re-plead. Id. at 5. Plaintiff

did not respond to this motion, but he filed on December 28 a document entitled “Proof

Requested.” Docket no. 11. This document functions as a table of contents for an attached CD that

contains letters, calls, and emails that Plaintiff alleges are proof his songs have been requested and

are “an initial proof but this is not the only thing we have in our power.” Id. Defendant objected to

the included evidence on January 11, 2019, and although Plaintiff’s filing was not a response to

Defendant’s motion, Defendant included a reply in support of its motion anyway. Docket no. 13.

                                       LEGAL STANDARD

        Defendant moves for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). “The standard for dismissal under Rule 12(c) is the same as that for dismissal for

failure to state a claim under Rule 12(b)(6).” Chauvin v. State Farm Fire & Cas. Co., 495 F.3d

232, 237 (5th Cir. 2007) (citing Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir. 2004)); Guidry

v. Am. Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007) (adopting the same standard after Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “To survive a [Rule 12(b)(6)] motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). A claim for relief must contain (1) “a short and plain statement of the grounds for the

court's jurisdiction”; (2) “a short and plain statement of the claim showing that the pleader is

entitled to the relief”; and (3) “a demand for the relief sought.” FED. R. CIV. P. 8(a). In considering




                                                   2
a motion to dismiss under Rule 12(b)(6), all factual allegations from the complaint should be taken

as true, and the facts are to be construed favorably to the plaintiff. Fernandez-Montez v. Allied

Pilots Assoc., 987 F.2d 278, 284 (5th Cir. 1993). To survive a 12(b)(6) motion, a complaint must

contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555 (2007). “Factual allegations must be enough to

raise a right to relief above the speculative level.” Id. Judgment on the pleadings is only appropriate

when “the material facts are not in dispute and a judgment on the merits can be rendered by looking

to the substance of the pleadings and any judicially noticed facts.” Great Plains Trust Co. v.

Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2009).


                                           DISCUSSION

       The Court liberally construes Plaintiff’s allegations “under the USA antitrust laws” as

stating a claim under the Sherman Act or the Clayton Act. The Court is aware of no basis in the

law, however, for Plaintiff’s claim for “equal opportunity” in Defendant’s allocation of radio

airtime, no matter how liberally construed. Docket no. 1-2. To the extent that this phrase represents

a cause of action independent of Plaintiff’s antitrust claim, that cause of action is dismissed.

       Further, Plaintiff fails to state a viable claim under any antitrust law. First, Section 1 of the

Sherman Act, 15 U.S.C. § 1, requires a plaintiff to show that the defendants “(1) engaged in a

conspiracy (2) that restrained trade (3) in a particular market.” MM Steel, L.P. v. JSW Steel (USA)

Inc., 806 F.3d 835, 843 (5th Cir. 2015) (quoting Spectators' Commc'n Network Inc. v. Colonial

Country Club, 253 F.3d 215, 220 (5th Cir. 2001)). Here, Plaintiff does not allege a restraint on

trade or a particular market. To the extent his complaint can be read as alleging conspiracy, these

allegations are conclusory and lack sufficient facts.




                                                  3
        Second, a claim under Section 2 of the Sherman Act, 15 U.S.C. § 2, requires a plaintiff to

show “(1) that the defendant has engaged in predatory or anticompetitive conduct with (2) a

specific intent to monopolize and (3) a dangerous probability of achieving monopoly power.”

Retractable Techs., Inc. v. Becton Dickinson & Co., 842 F.3d 883, 891 (5th Cir. 2016) (quoting

Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993)). Here, Plaintiff’s allegations do not

satisfy any element.

        Third, the Clayton Act prohibits price discrimination, 15 U.S.C. § 13, and tying agreements

(sales made on the agreement not to use the goods of a competitor), 15 U.S.C. § 14. No substantive

provision of the Clayton Act is put in issue by Plaintiff’s allegations. Further, standing to pursue

an antitrust suit requires the plaintiff to show “1) injury-in-fact, an injury to the plaintiff

proximately caused by the defendants' conduct; 2) antitrust injury; and 3) proper plaintiff status,

which assures that other parties are not better situated to bring suit.” Doctor's Hosp. of Jefferson,

Inc. v. Se. Med. All., Inc., 123 F.3d 301, 305 (5th Cir. 1997). The requirement for antitrust injury

is necessary for a Sherman Act claim and is inferred from Section 4 of the Clayton Act. Id. (citing

15 U.S.C. § 15(a)). Antitrust injury is “injury of the type the antitrust laws were intended to prevent

and that flows from that which makes the defendants' acts unlawful. The injury should reflect the

anticompetitive effect either of the violation or of anticompetitive acts made possible by the

violation.” Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc., 429 U.S. 477, 489 (1977). Plaintiff

seeks millions of dollars in damages but has not adequately alleged any injury, much less one that

reflects the “anticompetitive effect” of Defendant’s conduct. Thus, Plaintiff does not state any

viable claim, antitrust or otherwise, and dismissal is warranted.

        Finally, Defendant asks that the Court dismiss with prejudice, as Plaintiff’s claims are

frivolous and no additional facts could cure the pleading’s deficiencies. It is true that on these facts




                                                   4
Plaintiff states no claim, and that far more factual material is needed for any claim to survive a

Rule 12 motion. But given Plaintiff’s pro se status and the dearth of pleaded facts, the Court cannot

reliably assess whether a viable claim is possible. Thus, Plaintiff’s claims are dismissed without

prejudice.

                                         CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Judgment on the Pleadings (docket no.

10) is GRANTED. Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE. The Clerk is

directed to close this case.

        It is so ORDERED.

        SIGNED this 22nd day of January, 2019.




                                      XAVIER RODRIGUEZ
                                      UNITED STATES DISTRICT JUDGE




                                                 5
